115 Ga. App. 7 (1967)
153 S.E.2d 730
ADAMS
v.
CHAPMAN.
42410.
Court of Appeals of Georgia.
Submitted November 9, 1966.
Decided January 6, 1967.
John M. Hames, William W. Miller, Jr., for appellant.
Robert M. Sparks, for appellee.
PER CURIAM.
There is no question presented on this appeal which can be determined without a consideration of the evidence adduced upon trial of the case. There is no transcript of the evidence in the record, and on December 30, 1966, the clerk of the trial court certified that there was no transcript on file. The appellant having failed to comply with the requirements of the law with reference to a transcript of the evidence, the judgment of the trial court must be affirmed.
*8 Avera v. G. A. C. Finance Corp. No. 1, 113 Ga. App. 509 (148 SE2d 662).
Judgment affirmed. Bell, P. J., Jordan and Eberhardt, JJ., concur.